            Case 2:19-cr-00898-DLR Document 144 Filed 10/09/20 Page 1 of 6




 1   BASKIN PLC
 2   2901 N. Central Avenue, Suite 1150
     Phoenix, Arizona 85012
 3   Telephone No. 602-812-7977
 4   E-mail: alan@baskin.law
             mmilovic@baskin.law
 5   Name and State Bar No.: Alan Baskin #013155
                               Mladen Milovic #035560
 6

 7   Attorneys for Defendant

 8                          IN THE UNITED STATES DISTRICT COURT
 9
                                  FOR THE DISTRICT OF ARIZONA
10
      United States of America,                       Case No. CR-19-00898-PHX-DLR(DMF)
11

12                                       Plaintiff,   DEFENDANT DAVID ALLEN
                                                      HARBOUR’S RESPONSE TO THE
13    vs.                                             UNITED STATES’ SUPPLEMENTAL
14                                                    BRIEFING IN SUPPORT OF A
      David Allen Harbour,                            PROTECTIVE ORDER
15
                                       Defendant.
16

17

18
     I.       INTRODUCTION.
19
              The government’s supplemental brief (the “Brief”) fails to address the issues identified
20
     in the Court’s September 30, 2020 Order (the “Order”). The Court requested detailed briefing
21
     regarding the safety concerns faced by witnesses in the absence of a protective order for the
22
     relevant documents, yet the Brief contains no arguments responsive to this request. The
23
     government does not even identify the specific documents it took issue with Mr. Harbour
24
     disclosing under seal in parallel civil proceedings. Without articulating the injury or prejudice
25
     any victims or witnesses may experience as a result of the disclosure of these un-specified
26
     documents, the government cannot satisfy a necessary condition of both well-established
27

28
                                                Case 2:19-cr-00898-DLR Document 144 Filed 10/09/20 Page 2 of 6




                                      1
                                          caselaw and the Court’s Order.
                                      2
                                                  Instead, the government waves off the Court’s concerns and focuses on new and
                                      3
                                          generalized arguments regarding the private nature of the government’s discovery, the necessity
                                      4
                                          to protect victim information, and preventing disclosure of documents when such disclosure
                                      5
                                          can adversely impact ongoing investigations.         In addition to being nonresponsive, the
                                      6
                                          government’s new arguments are unavailing. The Court should deny the government’s motion
                                      7
                                          for a protective order.
                                      8
                                          II.     ARGUMENT.
                                      9
                                                  A.    The Government Failed to Respond to the Court’s Order.
                                     10
                                                  The government filed its motion for a protective order (the “Motion”) because Mr.
                                     11
                                          Harbour filed the government’s witness list and exhibit list (the “Documents”) under seal in
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7977
     Phoenix, Arizona 85012




                                          parallel civil proceedings. In its Order, the Court expressed concern as to why the witnesses in
                                     13
           BASKIN PLC




                                          this case should be concerned for their safety, especially when the Documents were filed under
                                     14
                                          seal. [Doc. 138 at 2:5-7.] The Court also expressed concern that the government had not made
                                     15
                                          any showing of specific injury to a victim’s privacy or safety for each Document. [Id. at 2:7-
                                     16
                                          8.] The Court further noted the government’s failure to supply the Court with specific
                                     17
                                          information explaining whose safety or privacy was at risk and what the threat to their safety
                                     18
                                          or privacy was. [Id. at 8-10.] Lastly, the Court requested the government to submit detailed
                                     19
                                          briefing on the safety concerns faced by witnesses in the absence of a protective order with
                                     20   regard to each relevant Document. [Id. at 16-18.]
                                     21           The government’s Brief, however, does not address any of the Court’s specific issues
                                     22   above or respond to the Court’s request for a briefing on the actual safety concerns the witnesses
                                     23   face. The Brief uses the word “safety” only twice – and neither time as part of a substantive
                                     24   discussion of victims’ safety concerns. The government’s Brief is devoid of any discussion
                                     25   about how each Document will cause specific harm or prejudice if the Court does not grant a
                                     26   protective order. The government does not even identify the specific Documents in its Brief.
                                     27   This is a critical requirement. See Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1130
                                     28
                                                                                          2
                                              Case 2:19-cr-00898-DLR Document 144 Filed 10/09/20 Page 3 of 6




                                      1
                                          (9th Cir. 2003). Instead, the government’s Brief sidesteps the Court’s narrow and specific
                                      2
                                          briefing instructions in favor of what amounts to another failed, and improper, attempt to show
                                      3
                                          good cause for obtaining a protective order in this case.
                                      4
                                                 B.     A Protective Order is Unnecessary Because Disclosure of the Documents
                                      5                 Under Seal Maintains the Privacy of the Government’s Discovery.
                                      6          The government argues a protective order is appropriate because the government’s
                                      7   discovery in criminal cases is private. [Doc. 141 at 2:12-24.] The government then cites to
                                      8   caselaw and other legal authority that discusses the private nature of pretrial proceedings. [Doc.
                                      9   141 at 2:18-24 and at 3:1-3.] Mr. Harbour did not distribute or disclose any of the government’s
                                     10   discovery to the public. Instead, he filed a tiny portion of the discovery under seal in parallel
                                     11   civil proceedings. Doing so necessarily restricts public access to those relevant documents.
2901 N. Central Avenue, Suite 1150




                                     12   See Grundberg v. Upjohn Co., 140 F.R.D. 459, 464 (D. Utah 1991).
     Telephone 602-812-7977
     Phoenix, Arizona 85012




                                     13
           BASKIN PLC




                                                 The government again argues that Mr. Harbour utilized the Documents for strategic
                                     14   reasons to benefit him in parallel state civil proceedings. [Doc. 141 at 3:4-6.] This is inaccurate.
                                     15   As explained in Mr. Harbour’s response to the government’s Motion, the relevant documents
                                     16   helped educate the state civil courts as to the overlap of the criminal and civil matters. [Doc.
                                     17   123 at 6.] Also, a stay of the civil cases could benefit the criminal witnesses and the government
                                     18   because the plaintiffs in the civil cases – witnesses and victims in this case – would have to be
                                     19   deposed under oath, which they do not otherwise have to do here until trial. [Doc. 123 at 6.]
                                     20   This allows the government to avoid having critical witnesses provide testimony in the civil
                                     21   cases that could subject them to cross-examination at this criminal trial. [Doc. 123 at 6.] There
                                     22   was no “strategic reason” for Mr. Harbour disclosing the relevant documents under seal.
                                     23          C.     A Protective Order is Unnecessary Because Disclosure of the Documents
                                                        Under Seal Maintains Protection of Victim and Witness Information From
                                     24                 Public Disclosure.
                                     25
                                                 The government argues that courts have discretion to issue protective orders in criminal
                                     26
                                          cases to protect the privacy and security interests of victims. [Doc. 141 at 3:10-16.] Mr.
                                     27
                                          Harbour preserved the privacy of individuals named in the Documents by filing the relevant
                                     28
                                                                                           3
                                              Case 2:19-cr-00898-DLR Document 144 Filed 10/09/20 Page 4 of 6




                                      1
                                          documents under seal. See United States v. Dejvid Mirkovic, 2016 U.S. Dist. LEXIS 101861,
                                      2
                                          at *3 (E.D.N.Y. Aug. 2, 2016).
                                      3
                                                   The government relies on Patkar and The Crime Victims’ Rights Act (“CVRA”) to
                                      4
                                          argue that public disclosure of criminal discovery would act as a deterrent to victims reporting
                                      5
                                          crimes and that a victim’s right to be treated with fairness and respect for his or her privacy
                                      6
                                          outweighs any public interest in disclosure. [Doc. 141 at 4:1-4.] As support, the government
                                      7
                                          cites to exhibits in which alleged victims in this case state they do not want their information
                                      8
                                          made public. [Doc. 141 at 4:10-17.] This argument again misses the critical point; there was
                                      9
                                          no public disclosure. The government’s arguments would make sense if Mr. Harbour freely
                                     10
                                          disseminated discovery materials from this case to the public. That is not the situation and the
                                     11
                                          government’s repeated insinuations to the contrary are inappropriate and completely
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7977
     Phoenix, Arizona 85012




                                          unsupported.
                                     13
           BASKIN PLC




                                                   The government lists a plethora of documents that comprise its discovery and argues
                                     14
                                          that issuing a protective order is the only way to avoid possible harm to victims and witnesses
                                     15
                                          from having the information in these documents disclosed. [Doc. 141 at 4:5-9, 18-21.] Mr.
                                     16
                                          Harbour did not disclose any of the documents or information the government listed, and the
                                     17
                                          government again disregards the Court’s Order directing it to explain how each document Mr.
                                     18
                                          Harbour disclosed under seal would threaten a victim’s safety or privacy. [Doc. 138 at 2:17-
                                     19
                                          18.] Instead, the government makes the conclusory assertion that release of the information it
                                     20   listed would compromise the victims’ and witnesses’ privacy, and possibly their security – but
                                     21   does not specify how each document would do so.            Such a broad allegation of harm,
                                     22   unsubstantiated by specific examples or articulated reasoning as to how the victims’ and
                                     23   witnesses’ privacy and security is compromised, does not satisfy the good cause standard. See
                                     24   Beckman Ind., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quoting Cipollone v.
                                     25   Liggett Grp., Inc., 785 F.2d 1108, 1121 (3rd Cir. 1986)). There is no need for a protective
                                     26   order.
                                     27

                                     28
                                                                                         4
                                                 Case 2:19-cr-00898-DLR Document 144 Filed 10/09/20 Page 5 of 6




                                      1            D.    A Protective Order is Not Necessary Because Disclosure of the Documents
                                      2                  Under Seal Will Not Negatively Impact an Ongoing Investigation.

                                      3            Last, the government argues that a protective order is necessary because public
                                      4   disclosure of discovery materials would negatively impact an ongoing investigation into Mr.
                                      5   Harbour. [Doc. 141 at 4:26-28.] The government then cites to more than a half-page of caselaw
                                      6   that almost entirely contemplates public access to documents that may adversely affect law

                                      7   enforcement interests. [Doc. 141 at 5:1-19.] None of this is relevant to documents filed under

                                      8   seal in parallel civil proceedings, a procedure preventing public access that could adversely

                                      9   affect an ongoing investigation. See United States v. Dejvid Mirkovic, 2016 U.S. Dist. LEXIS

                                     10   101861, at *3 (E.D.N.Y. August 2, 2016). The government’s broad and conclusory claim that

                                     11   public dissemination of discovery materials would jeopardize the ongoing investigation into
2901 N. Central Avenue, Suite 1150




                                     12   Mr. Harbour does not pass muster for good cause. Beckman, 966 F.2d at 476. The Court should
     Telephone 602-812-7977
     Phoenix, Arizona 85012




                                     13   deny the government’s Motion.
           BASKIN PLC




                                     14   III.     CONCLUSION.

                                     15            The government fails to address the Court’s specific and narrow concerns regarding

                                     16   witness safety in the absence of a protective order with regard to each particular Document.

                                     17   Notwithstanding this failure, the government’s second attempt at showing good cause for a

                                     18   protective order fails at every level, as the government cannot differentiate between documents

                                     19   freely disseminated for public access and documents filed under seal. For the foregoing

                                     20   reasons, Mr. Harbour respectfully requests that the Court deny the government’s motion for a

                                     21   protective order.

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                        5
                                              Case 2:19-cr-00898-DLR Document 144 Filed 10/09/20 Page 6 of 6




                                      1
                                                RESPECTFULLY SUBMITTED this 9th day of October, 2020.
                                      2

                                      3                                         BASKIN PLC
                                      4

                                      5                                         /s/ Alan Baskin
                                                                                Alan Baskin
                                      6
                                                                                Mladen Milovic
                                      7                                         2901 N. Central Avenue, Suite 1150
                                                                                Phoenix, Arizona 85012
                                      8                                         Attorney for Defendant
                                      9

                                     10
                                                                       CERTIFICATE OF SERVICE
                                     11
2901 N. Central Avenue, Suite 1150




                                     12        I hereby certify that on October 9, 2020, I electronically transmitted the attached
     Telephone 602-812-7977
     Phoenix, Arizona 85012




                                          document to the Clerk’s Office using the CM/ECF system for filing to:
                                     13
           BASKIN PLC




                                     14
                                          Kevin M. Rapp
                                     15   Coleen Schoch
                                          U.S. Attorney’s Office
                                     16   40 N. Central Ave., Suite 1800
                                     17   Phoenix, AZ 85004
                                          Attorneys for Plaintiff
                                     18

                                     19
                                          /s/ Cristina McDonald
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                     6
